CROW, Chief Judge,
concurring.
I concur in everything said in the principal opinion except the statement that this Court is powerless to declare erroneous a pattern instruction adopted by the Supreme Court of Missouri. While there are decisions of the Court of Appeals to that effect, I am unaware of any decision by the Supreme Court so holding. I see no need to address that issue in the instant case. In my view, the definition of reasonable doubt in MAI-CR 2d 2.20 does not constitute a lower standard of proof than the standards articulated in the cases relied on by defendant. I would deny the point on that basis.